               Case 1:20-mj-00105-EPG Document 9 Filed 10/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00105-EPG
10                                Plaintiff,             ORDER THAT CASH BOND BE TRANSFERRED
                                                         TO EASTERN DISTRICT OF TENNESSEE
11                          v.
12   STEVE STEWARD
                                  Defendant.
13

14
            On September 24, 2020, Defendant Steve Steward was released on conditions, including a
15
     $5,000 cash bond. Plaintiff was also ordered to report to the United States District Court for the Eastern
16
     District of Tennessee for further proceedings. On September 25, 2020, this Court transferred relevant
17 documents to the Eastern District of Tennessee. (ECF No. 7). On October 1, 2020, a cash bond of

18 $5,000.00 was posted as to Steve Steward.

19          Given that Mr. Steward’s case is now pending before the Eastern District of Tennessee, the
20 Court orders the Clerk of the Court to transfer the $5,000 cash bond to the Eastern District of Tennessee.
21
     IT IS SO ORDERED.
22

23      Dated:     October 2, 2020                            /s/
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27

28

                                                         1
30
